  Case 18-22369      Doc 79    Filed 11/05/19 Entered 11/05/19 12:43:50                 Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     18-22369
Maria J. Ortega                              )
Ezequiel Ortega                              )               Chapter: 13
                                             )
                                                             Honorable Carol A. Doyle
                                             )
                                             )
               Debtor(s)                     )

                            ORDER MODIFYING AUTOMATIC STAY

        This cause coming to be heard on the Motion of NewRez LLC d/b/a Shellpoint Mortgage
Servicing, through its attorneys, Johnson, Blumberg & Associates, LLC, for relief from the automatic
stay, the Court being fully advised;

   IT IS HEREBY ORDERED:

  A. That the Automatic Stay of the above case is hereby modified to allow NewRez LLC d/b/a
Shellpoint Mortgage Servicing to proceed with foreclosure, eviction, or any other action to preserve and
enforce its rights with regard to the property commonly known as 321 Merrill Ct., Libertyville, Illinois
60048.
  B. That the 14 day stay provision of Fed Bankr. Rule P. 4001(a)(3) is waived.




                                                         Enter:



                                                                  Honorable Carol A. Doyle
Dated: November 05, 2019                                          United States Bankruptcy Judge

 Prepared by:
 Josephine J. Miceli
 Johnson, Blumberg, & Associates, LLC
 230 W. Monroe Street, Suite 1125
 Chicago, Illinois 60606
 Ph. 312-541-9710
 Fax 312-541-9711
